               Case 2:20-mj-00456-BNW Document 8 Filed 06/10/20 Page 1 of 1



1    ROBERT M. DRASKOVICH, ESQ.
     Nevada Bar No. 6275
2
     THE DRASKOVICH LAW GROUP
3    815 S. Casino Center Boulevard
     Las Vegas, Nevada 89101
4    robert@draskovich.com
5
     Tel: (702) 474-4222
                            IN THE UNITED STATES DISTRICT COURT
6
                                   FOR THE DISTRICT OF NEVADA
7

8     UNITED STATES OF AMERICA,                            2:20-mj-00456-BNW
9
                              Plaintiff,
10
                                                           DESIGNATION OF RETAINED
      vs.
11                                                         COUNSEL AND APPEARANCE
                                                           PRAECIPE
12
      STEPHEN T. PARSHALL,

13                            Defendant.
14

15          The undersigned defendant hereby appoints ROBERT M. DRASKOVICH to appear

16   generally for him as his attorney and counselor at law throughout all proceedings in this case
17
     unless this appointment be sooner revoked.
18
            DATED this 10th day of June, 2020.
19

20
                                                  /s/ Stephen T. Parshall
                                                  _________________________________
21                                                STEPHEN T. PARSHALL
22
                                           APPEARANCE PRAECIPE
23
            I hereby accept the foregoing appointment and request the Clerk to enter my appearance
24
     as counsel for the defendant, in response to the foregoing designation.
25

26          DATED this 10th day of June, 2020.
                                                            /s/ Robert M. Draskovich
27                                                          ________________________________
                                                            ROBERT M. DRASKOVICH, ESQ.
28
                                                            Nevada Bar No. 6275
                                                            Attorney for Defendant
                                                     -1-
